Citation Nr: 0631969	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 819	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from August 1968 to June 1971, 
including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the RO.  

Although a personal hearing was scheduled at the veteran's 
request at the RO in August 2006, the veteran withdrew his 
request for a personal hearing in correspondence dated in 
July 2006.  


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of a 
seizure disorder in service or for many years thereafter.  

2.  The currently demonstrated seizure disorder is not shown 
to have been due to any event or incident of the veteran's 
period of active duty, to include any herbicide exposure in 
connection with service in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran's seizure disability is not due to disease or 
injury that was incurred or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In September 2002, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  An August 2006 VA letter to 
the veteran stated "[i]f you have any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability or when it began, please tell us or give us 
that evidence as soon as possible.."  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Additionally, the Board 
notes that the veteran was informed in an April 2006 letter 
of the relevant law on disability ratings and effective dates 
if his claim is granted.  Consequently, there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no nexus opinion on file on whether a 
seizure disorder is related to the veteran's military 
service, to include his exposure to Agent Orange, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will be 
discussed, a VA examination is not necessary in this case.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, in the case of seizures, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2006).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2006).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  


Analysis

The veteran contends that he has a seizure disorder as a 
result of his exposure to Agent Orange in service in the 
Republic of Vietnam.  

The Board notes that a seizure disorder is not one of the 
disabilities designated as a presumptive disorder under 
38 C.F.R. § 3.309(e).  Consequently, the veteran does not 
have a disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The veteran complained of frequent or severe headaches and of 
dizziness or fainting spells on his June 1968 medical history 
report prior to service entrance.  Physical examination in 
January 1971 did not reveal any abnormality.  He complained 
of fainting spells on a February Health Questionnaire.  

No pertinent abnormality was shown until 1988, about 17 years 
after service, when an electroencephalogram showed results 
were noted to be consistent with a diagnosis of a seizure 
disorder.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence of 
record that links the veteran's seizure disorder to any event 
or incident of his military service, including to herbicide 
exposure during such service.  

As there is no evidence which provides the required nexus 
between military service and the complex partial seizure 
diagnosed in March 2004, service connection for a seizure 
disorder, to include as due to exposure to herbicides, is not 
warranted.  

To the extent that the veteran has contend that he has a 
seizure disorder due to service, including service exposure 
to herbicides, the Board notes that it is now well 
established that a lay person without medical training, such 
as the veteran, is not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Consequently, 
the veteran's statements are not competent medical evidence.  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as there is no evidence that 
relates the veteran's current seizure disorder to his 
military service, the preponderance of the evidence is 
against this claim and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a seizure disorder, to include as a 
result of exposure to Agent Orange, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


